 In the Matter of HUMISTON-KEELING AND COMPANYandWAREHOUSE&DISTRIBUTION WORKERSUNION, LOCAL208 I.L.W. U., C. I. O.Case No. R-.4.363.=-Decided November 10. 19148Jurisdiction:drug wholesaling industry.Investigation and Certification of Representatives:exigence of question: re-fusal to accord petitioner recognition until certified by the Board ; electionnecessary.Unit Appropriate for Collective Bargaining:production employees,with speci-fied inclusions and exclusions.Dr. E. M. Gheriman,of Chicago, I11., for the Company.Mr. David B. Rothstein.,of Chicago, Ill., for the Union.-Mr. Joseph-E. Gubbins,of couiisel,to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitions duly filed',,,byWarehouse ,& Distribution WorkersUnion, Local 208, I. L. W. U., affiliated with C. I. O., herein calledtheUnion, alleging that'' a question affecting commerce had arisenconcerning the representation of employees'of Humiston-Keeling andCompany, Chicago, Illinois, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Robert E. Dickman, Trial' Examiner. Saidhearing was held at Chicago, Illinois, on October 8, 1942.The Com-pany and- the Union appeared; participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings. made at the hearing are free from prejudicial errorand are hereby affirmed.45 N. L.R. B., No. 73500 HUMISTON-KEELING AND COMPANY501Upon the' entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY-Humiston-Keeling and, Company, all Illinois corporation with itsmain office and plant in the city of Chicago, Illinois, is engaged inwarehousing and wholesale distribution of drugs.Annual pur-chases of drugs, pharmaceuticals and chemicals, are in excess of$100,000,with more than 75 percent thereof being shipped to theCompany's plant from sources outside the State of Illinois.TheCompany's annual sales of products are in excess of $100,000, withmore than 25 percent being shipped from the Company's plant topoints outside the State of Illinois.The Company admits for purposes of this proceeding that it isengaged in commerce within the meaning of the National Labor Rela-tions Act.II. THE ORGQNIZA ION—INVOLVEDWarehouse & Distribution Workers Union, Local 208, I. L. W. U.,affiliated with Congress of Industrial Organizations, is a labor organi-zation admittingto membership employees of the Company.III. THEQUEnTION CONCERNING REPRESENTATIONOn or about August 24, 1942, the Union claimed it represented amajority of the employees and requested recognition from the Com-pany for purposes of collective bargaining.The Company refusedto recognize the Union unless and until it had been certified by theBoard.A statement of the Regional Director, introduced in evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the proposed approp-tiate,unit.1We find that'a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National Labor Rela-tions Act.1The Regional Director's statement shows that the Union submitted 45 application-for-membership cards.32 of which bore apparently genuine original handwritten signatures,and 13 bore apparently genuine original printed signatures.Twenty-six of the 45signatures are the names of persons on the Company's pay roll of August 26, 1942.Thesaid pay roll contains the names of 75 persons within the alleged appropriate-unit. -The26 cards bearing the names of persons appearing upon the Company's pay roll were dated 502DECISIONS OF NATIONAL -LAB O'R-;IRELATIONS= BOARD1V.THE APPROPRIATE UNITThe parties agreed that all production employees including orderpickers, order pickers and special stockmen, order pickers and checkers,checkers, packers dry drugs, dry chug men, packers, stock clerks, stock-men, stock boys, shipping department assistants, receivingclerks,truckers, errand boy and spotter, porters, checker and narcotic man,2and errand boy, should be included in the bargaining unit.Theparties further agree that all supervisory employees, working fore-men, office and clerical employees, maintenance employees, and out-side truck drivers, should be excliided from the bargaining unit.Theonly dispute is with respect to the pharmacist and the laboratoryassist-ant; the Union would exclude these two employees whereas the Com-pany would include them.The pharmacist spends most of his time picking. selecting, checking,and shipping biologicals; only a minor portion of his time is spent incompoundingdrugs.So far as appears, he has no authority to hireor discharge and his salary is lower than the salaries of several pro=duction employees.The representative of the Union testified thathe was not acquainted with the duties, of the pharmacist but wouldexclude him from the bargaining unit on the,grounds that he is a pro-fessionalman and isso engaged by the Company. The recgrd dis-closes that there are two or three other pharmacists working as pro-duction employees for the Company who are included in the bargainingunit.Since the duties of the pharmacist are substantially the sameas those of other employees in the unit, we shall include the phar-macist.The principal duties of. the laboratory assistant are similar tothose of an order picker and checker, althoughon occasions hemixes drugs.His salaryis the same- as that of the average pro-duction employee.There is no evidence that he possessed anysupervisory authority.The laboratory assistant shall he includedin the,bargaining unit.We find that all production employees, including order pickers,order pickers and special stockmen, order pickers and checkers,checkers, packers dry drugs, dry drug men, packers, stock clerks,-stockmen, stock boys, shipping department assistants, receivingclerks, truckers, errand boy and spotter, errand boy, porters, checkerand narcotic man, the laboratory assistant, and the pharmacist, butexcluding all supervisory employees, working foremen, office and2At the hearing the Union sought to exclude the porters and the checker and narcoticman, but thereafter advised the Board that it agreed with the Company that they shouldbe included. 1,HT MTSTON-KEELING AND COMPANY503clerical employees,maintenance employees, and outside truck drivers,constitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Union requests use of a pay roll as of the time of the hear-ing to determine eligibility to vote on the ground that-new employeesmay be hired;the Company urges use of a current pay roll.We seeno reason for departing from our customary'practice,and accord-ingly we shall direct that the question concerning representationwhich has arisen be resolved by an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Direction-ofElection herein,subject to the limitations and additions set forthin the Direction.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,DIRECTED that, as part of the investigation to ascertain repre-sentatives for the purpose of collective bargaining with Humiston-Keeling and Company,Chicago, Illinois,an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction,under the direction and super-vision of the Regional Director for the Thirteenth Region, acting inthismatter as agent for the National Labor Relations Board andsubject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction,,including employees who didnot work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off,but excluding employees who havesince quit or been discharged for cause,to determine whether or notthey desire to be represented by Warehouse&DistributionWorkersUnion, Local 208,I.L.W. U.,affiliated with Congress of IndustrialOrganizations,for the purposes of collective bargaining.it is hereby